Barnard, P. J.
The opinion of the general term upon the decision of this case covered the points'presented by the appellant The action was for extra work, and by the terms of his contract there was to be no charge for extra work, “ unless agreed upon by the superintendent, the price put in writing The proof shows that the architect claimed the work in erecting the arches in question to be within the plans and specifications. “ Gouch told me I had to do it.” In such a case it is idle to have a contract and permit a recovery outside of it for this alleged work.
The motion should be denied, with ten dollars costs
Pratt, J., concurs.